EXHIBIT10.10 PLEDGE AGREEMENT AND ASSIGNMENT PLEDGE AGREEMENT (as amended, restated, supplemented or modified, from time to time, the “Agreement”) dated as of August 7, 2007 by and between and among each of the persons and entities identified on the signature page hereto under the heading “Pledgors” (each and collectively, “Pledgor” or the “Pledgors”) and MANUFACTURERS AND TRADERS TRUST COMPANY, having an office at One M&T Plaza, Buffalo, New York 14240Attention: Office of General Counsel(the “Pledgee”). RECITALS A.Pursuant to a Revolving Line of Credit Note and Credit Agreementin the amount of $6,000,000.00 issued byEmerging Vision, Inc., a New York State corporation (the “Borrower”) in favor of Pledgee (as hereinafter amended, restated, supplemented, extended or otherwise modified, collectively, the “Note”), dated as of the date hereof, the Borrower will receive loans and other financial accommodations from the Pledgee and will incur Obligations (as defined in the Note and Guaranty). B.Pursuant to a Continuing Guaranty of all Obligations of the Borrower to Pledgee executed and delivered by Pledgor, a subsidiary of Borrower, dated as of the date hereof, issued by the Pledgor in favor of the Pledgee (as hereinafter amended, restated, supplemented, extended or otherwise modified, the “Guaranty”), Pledgor has guaranteed the payment by the Borrower of all its Obligations (the obligations of such Pledgor under such Guaranty are hereinafter referred to, collectively, as the “Guaranty Obligations”). C.Pledgor is the beneficial owner of that percentage of the issued and outstanding capital stock of 1725758 Ontario Inc., d/b/a The Optical Group, a corporation governed under the laws of the Province of Ontario(the “Pledged Company”) as indicated on Schedule A attached hereto. D.In order to induce the Pledgee to extend credit to the Borrower on and after the date hereof pursuant to the Note, Pledgor wishes to grant to the Pledgee security and assurance in order to secure the payment and performance of all its/his, as the case may be, Guaranty Obligations, and to that effect to pledge and assign to the Pledgee, all of the issued and outstanding capital stock of the Pledged Company (the “Pledged Shares” or the “Pledged Interests”) that is owned by such Pledgor, including, without limitation, the Pledged Interests listed opposite the name of such Pledgor as more particularly described on Schedule A and, with respect to the Pledged Shares, as represented by the stock certificates referenced thereon. Accordingly, the parties hereto agree as follows: 1.Security Interest.As security for the Guaranty Obligations, including any and all renewals or extensions thereof, (each, if more than one) Pledgor hereby delivers, pledges and assigns to the Pledgee and creates in the Pledgee a first security interest in all of such Pledgor’s right, title and interest in and to all of the Pledged Interests, together with all rights and privileges of such Pledgor with respect thereto, all proceeds, income and profits thereof and all property received with respect to the Pledged Interests in addition thereto, in exchange thereof or in substitution therefor (collectively, the “Collateral”).Each, if more than one, Pledgor has delivered to the Pledgee, with respect to the Pledged Shares existing on the date hereof, certificates evidencing such Pledged Shares, together with undated stock power(s) duly executed in blank by such Pledgor. 2.Dividends, Options, or Other Adjustments.The Pledgee shall receive, as Collateral, any and all additional shares of stock or other property of any kind distributable on or by reason of the Collateral pledged hereunder, whether in the form of or by way of dividends, warrants, partial liquidation, conversion, prepayments or redemptions (in whole or in part), liquidation, or otherwise with the exceptions of cash dividends or other cash distributions to the extent permitted under Section 7(a) hereof.If any additional shares of capital stock, instruments, or other property against which a security interest can only be perfected by possession by the Pledgee, which are distributable on or by reason of the Collateral pledged hereunder, shall come into the possession or control of a Pledgor, such Pledgor shall, hold or control in trust and forthwith transfer and deliver the same to the Pledgee subject to the provisions hereof. 3.Delivery of Share Certificates; Stock Powers; Documents.Pledgor agrees to deliver all share certificates, undated stock powers duly executed in blank, documents, agreements, financing statements, amendments thereto, assignments or other writings as the Pledgee may request to carry out the terms of this Agreement or to protect or enforce the lien and security interest in the Collateral hereunder granted hereby to the Pledgee and further agrees to do and cause to be done, upon the Pledgee’s request, all things reasonably determined by the Pledgee to be necessary to perfect and keep in full force the lien in the Collateral hereunder granted hereby in favor of the Pledgee, including, but not limited to, the prompt payment of all documented out-of-pocket fees and expenses incurred in connection with any filings made to perfect or continue the lien and security interest in the Collateral hereunder granted hereby in favor of the Pledgee.Pledgor agrees to make appropriate entries upon its books and records (including without limitation its stock record and transfer books) disclosing the lien against the Collateral hereunder granted hereby to the Pledgee hereunder.Pledgor further agrees to promptly deliver to the Pledgee, or cause the corporation or other entity issuing the Collateral to deliver directly to the Pledgee, share certificates or other documents representing Collateral acquired or received after the date of this Agreement with an undated stock power duly executed by such Pledgor in blank.If at any time the Pledgee notifies any Pledgorthat additional stock powers endorsed in blank with respect to the Collateral are required, such Pledgor shall promptly execute in blank and deliver such stock powers as the Pledgee may request. 4.Power of Attorney.The Pledgor hereby constitutes and irrevocably appoints the Pledgee, with full power of substitution and revocation by the Pledgee, as Pledgor’s true and lawful attorney-in-fact, to the full extent permitted by law, at any time or times when an Event of Default has occurred and is continuing to affix to certificates and documents representing the Collateral the stock power delivered with respect thereto, to transfer or cause the transfer of the Collateral, or any part thereof on the books of the corporation or other entity issuing the same, to the name of the Pledgee or the Pledgee’s nominee and thereafter to exercise as to such Collateral all the rights, powers and remedies of an owner.The power of attorney granted pursuant to this Agreement and all authority hereby conferred are granted and conferred solely to protect the Pledgee ’s interest in the Collateral and shall not impose any duty upon the Pledgee to exercise any power.Subject to Section 11 hereof, this power of attorney shall be irrevocable as one coupled with an interest. 5.Inducing Representations of the
